Case 17-21018-LMI   Doc 173-3   Filed 11/23/20   Page 1 of 3




ATTACHMENT 3
              Case 17-21018-LMI
Case 1:19-cv-22175-KMW   DocumentDoc
                                  13 173-3
                                      EnteredFiled 11/23/20
                                               on FLSD      Page
                                                        Docket     2 of 3
                                                               04/10/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 19-22175-WILLIAMS

  REVERSE MORTGAGE SOLUTIONS, INC.,

               Appellant,
  vs.

  ALEIDA C. NUNEZ,

             Appellee.
  _______________________________/

                                           ORDER

        Appellant Reverse Mortgage Solutions, Inc. (“RMS”) appeals the Bankruptcy

  Court’s order confirming a Chapter 13 Plan and the Bankruptcy Court’s order denying a

  motion for relief from that order. (DE 1). This matter relates to the same Chapter 13

  bankruptcy plan appealed in Case No. 1:18-cv-22204-KMW (“Prior Appeal”). In that

  matter, the Court found that the Bankruptcy Court erred, and that Appellee Aleida Nunez

  did not constitute a “borrower” under the reverse mortgage at issue. Ms. Nunez filed a

  motion for reconsideration, arguing that the Court’s findings had been superseded by the

  intervening decision of OneWest Bank, FSB v. Palmero, No. 3D14-3114, 2019 WL

  1783727 (Fla. 3d DCA 2019). On consideration of the record, motion, and applicable law,

  including the substituted findings in One West Bank, FSV v. Palmero, the Court denied

  Ms. Nunez’ motion for reconsideration.

        In its present appeal, RMS states that the Bankruptcy Court entered a ruling

  “premised upon a finding that the [Ms. Nunez] is a ‘Borrower’ under the reverse

  mortgage”, a finding contrary to this Court’s order in Case No. 1:18-cv-22204-KMW. (DE

  12). Accordingly, RMS “requests entry of judgment reversing the Bankruptcy Court in this
              Case 17-21018-LMI
Case 1:19-cv-22175-KMW   DocumentDoc
                                  13 173-3
                                      EnteredFiled 11/23/20
                                               on FLSD      Page
                                                        Docket     3 of 3
                                                               04/10/2020 Page 2 of 2



  appeal because the Prior Appeal is binding on [Ms. Nunez]” notwithstanding her appeal

  of the Court’s orders to the United States Court of Appeals for the Eleventh Circuit. Id.

  RMS states that it conferred with Ms. Nunez and she “objects to the relief sought in [the]

  motion solely to the extent that [she] intends to preserve her rights to challenge this

  Court’s order in the Prior Appeal in the Court of Appeals and to appeal the judgment in

  this case.” Id. According to RMS, Ms. Nunez agrees that the Court’s order in Case No.

  1:18-cv-22204-KMW involves the same issues of law and fact as this appeal, and “but for

  her objections to that order on the merits, entry of judgment would otherwise be

  appropriate in this appeal.” Id. Ms. Nunez did not file any response to RMS’ motion to

  supplement or dispute RMS’ articulation of her position.

        As of the date of this order, Ms. Nunez’ appeal of the Court’s order in Case No.

  1:18-cv-22204-KMW remains pending. Accordingly, consistent with the Court’s findings

  in the Prior Appeal, and for the reasons set forth in RMS’ motion, the Court finds that

  this matter shall be REVERSED AND REMANDED for further proceedings in

  accordance with this order and the Court’s orders in Case No. 1:18-cv-22204-KMW.

        DONE AND ORDERED in chambers in Miami, Florida, this 10th day of April, 2020.
